
	
		VI
		110th CONGRESS
		1st Session
		S. 501
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Ilko Vasilev Ivanov,
		  Anelia Marinova Peneva, Marina Ilkova Ivanova, and Julia Ilkova
		  Ivanova.
	
	
		1.Permanent residenceIn the administration of the
			 Immigration and Nationality Act
			 (8 U.S.C.
			 1101 et seq.), Ilko Vasilev Ivanov, Anelia Marinova Peneva,
			 Marina Ilkova Ivanova, and Julia Ilkova Ivanova shall be considered to have
			 been lawfully admitted to the United States for permanent residence as of the
			 date of the enactment of this Act upon payment of the required visa
			 fees.
		2.Reduction of number of available
			 visasUpon the granting of
			 permanent residence to Ilko Vasilev Ivanov, Anelia Marinova Peneva, Marina
			 Ilkova Ivanova, and Julia Ilkova Ivanova as provided in this Act, the Secretary
			 of State shall instruct the proper officer to reduce by 4 during the current or
			 next following fiscal year the total number of immigrant visas available to
			 natives of the country of the aliens’ birth under section 202(a)(2) of the
			 Immigration and Nationality Act
			 (8 U.S.C.
			 1152(a)(2)).
		
